UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6502


ANTHONY PATTERSON, JR.,

                    Plaintiff - Appellant,

             v.

ARTHUR R. HOLLAND; REBECCA A. REID; RUTH A. BROWN; TRACEY E.
CLINE; ROBIN PENDERGRAFT; JED TAUB; JOHN G. BRITT, JR.; MICHAEL
GLENN HOWELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cv-00931-CCE-LPA)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Patterson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Patterson, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 civil action. * The district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the action be dismissed

and advised Patterson that failure to file timely and specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy,

858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Patterson has waived appellate

review by failing to file objections to the magistrate judge’s recommendation after

receiving proper notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
        Although the district court dismissed Patterson’s action without prejudice, we
conclude after review of the record in light of Bing v. Brivo Sys., LLC, 959 F.3d 605,
610-12, 614-15 (4th Cir. 2020), that the dismissal is final and appealable.

                                              2